 Case: 4:18-cv-00994-JAR Doc. #: 37 Filed: 05/13/21 Page: 1 of 2 PageID #: 1924




                              UNITED ST ATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 PATRICK NELSON,                                 )
                                                 )
                Petitioner,                      )
                                                 )
        V.                                       )             No. 4:18-CV-994 JAR
                                                 )
 STAN PAYNE,                                     )
                                                 )
                Respondent.                      )

                                MEMORANDUM AND ORDER

       Before the Court is petitioner' s motion for leave to proceed in forma pauperis on appeal.

Upon review of the financial information contained in petitioner' s prison account statement, as

well as his motion to proceed in forma pauperis, the Court notes that the petitioner has received

money order deposits on February 3, 2021 and April 13 , 2021 totaling $2,000 which are identified

as stimulus funds.    Those funds remain available to petitioner and petitioner appears to have

enough funds to pay the appellate filing fee. Consequently, petitioner' s motion to proceed in forma

pauperis on appeal will be denied. Petitioner may renew his motion to proceed in forma pauperis

before the Eighth Circuit Court of Appeals.

       Accordingly,

       IT IS HEREBY ORDERED petitioner' s motion for leave to proceed in forma pauperis

on appeal [ECF No . 35] is DENIED without prejudice. Petitioner may renew his motion to

proceed in forma pauperis on appeal before the Eighth Circuit Court of Appeals.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.

       Dated this 13 th day of May, 2021.
Case: 4:18-cv-00994-JAR Doc. #: 37 Filed: 05/13/21 Page: 2 of 2 PageID #: 1925




                                      JO . ROSS
                                      U N ~ DISTRICT JUDGE




                                      2
